The first two errors assigned in this court are that the Court of Appeals committed error in denying appellants a trialde novo, and that such court committed error in refusing to admit additional evidence. Youngstown Municipal Ry. Co. v. Cityof Youngstown, 147 Ohio St. 221, 70 N.E.2d 649, is cited by appellants.
That case decided that, unless and until the General Assembly changes the appellate jurisdiction of the Courts of Appeals, their appellate jurisdiction remains as it was on November 7, 1944, the time the amendment of Section 6, Article IV of the Constitution of Ohio was adopted.
The plaintiffs in the present action for specific performance were entitled to a trial de novo in the Court of Appeals.
For error in sustaining the motion to dismiss the appeal on questions of law and fact, the judgment of the Court of Appeals is reversed and the cause is remanded to that court for a trialde novo.
Judgment reversed.
WEYGANDT, C.J., TURNER, MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur. *Page 73